AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)        Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                           Eastern District of California

                    United States of America
                               v.                                          )
                                                                           )    Case No:       2:11-CR-00227-KJM
                   DAMIAN RASHEED LAW                                      )
                                                                           )    USM No: 66090-097
Date of Original Judgment:         12/3/2013                               )
Date of Previous Amended Judgment:                                         )    John Balazs, Appointed
(Use Date of Last Amended Judgment if Any)                                      Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of        the defendant      the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
              DENIED.        GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of     130 months               is reduced to                123 months              .
                                              (Complete Parts I and II of Page 2 when motion is granted)




 Except as otherwise provided, all provisions of the judgment dated                          12/3/2013          shall remain in effect.
IT IS SO ORDERED.

Order Date:             12/20/2018
                   ___________________                              ___________________________________
                                                                                  UNITED   STATES
                                                                                         Judge’s        DISTRICT JUDGE
                                                                                                 signature




Effective Date:                                                                      District Judge Kimberly J. Mueller
                   ___________________                              _____________________________________________________
                   (if different from order date)                                                  Printed name and title
